     Case 3:21-cr-01003-JLS Document 16 Filed 04/27/21 PageID.40 Page 1 of 1



 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    UNITED STATES OF AMERICA,       )             Crim. Case No. 21CR1003-JLS
                                     )
10    Plaintiff,                     )              ORDER CONTINUING MOTION
                                     )              HEARING/TRIAL SETTING
11    v.                             )
                                     )
12    DAISY QUINTANA-GONZALEZ, )
                                     )
13    Defendant                      )
      ______________________________ )
14
15
            Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED
16
      that the Motion Hearing/Trial Setting set for May 7, 2021 is continued until June 11,
17
      2021, at 1:30 p.m. The defendant shall file an acknowledgment by May 12, 2021.
18
            The parties agree to exclude time under the Speedy Trial Act. The reasons for the
19
      continuance are the Order of the Chief Judge #56 and 63-A, and time to complete a
20
      change of plea. The Court finds a continuance is in the interests of justice.
21
            IT IS SO ORDERED.
22
23
      DATED: April 27, 2021
24
                                               Honorable Janis L. Sammartino
25                                             United States District Judge
26
27
28
